Order affirmed, without costs, in the following memorandum: The action of an arbitrator in receiving upon the arbitral hearing evidence which would not be admissible in the trial of an action in court does not constitute ‘1 corruption, fraud or undue *778means” or “ misbehavior ” within the sense and meaning of subdivisions 1 and 3 of section 1462 of the Civil Practice Act.
Concur: Chief Judge Desmond and Judges Dye, Fuld and Scileppi. Judge Van Voobhis dissents in the following opinion in which Judges Bubke and Foster concur: